I N     T H E           C O U R T O F A P P E A L S
                                                                          A T      K N O X V I L L E                                                              FILED
                                                                                                                                                                April 15, 1999

                                                                                                                                                              Cecil Crowson, Jr.
                                                                                                                                                              Appellate C ourt
                                                                                                                                                                  Clerk

E V A N     B .     M C K I N L E Y ,                                                                   )       H A M B L E N P R O B A T E
                                                                                                        )       C . A . N o . 0 3 A 0 1 - 9 8 0 7 - P B - 0 0 2 2 0
                                                                                                        )
            P l a i n t i f f / A p p e l l a n t ,                                                     )
                                                                                                        )
                                                                                                        )       H O N . J O Y C E               W A R D
v s .                                                                                                   )       J U D G E
                                                                                                        )
                                                                                                        )
E L I Z A B E T H         J A N E       H O L T ,                                                       )
                                                                                                        )
                                                                                                        )
            D e f e n d a n t / A p p e l l e e .                                                       )       A F F I R M E D         A N D       R E M A N D E D
                                                                                                        )


C L I N T O N       R .     A N D E R S O N ,           f o r     A p p e l l a n t .

J I M     W .     S T A M B A U G H ,           f o r     A p p e l l e e .



                                                                      O         P       I     N     I       O     N


                                                                                                                                                            M c M u r r a y ,         J .


            T h i s       a p p e a l         a r i s e s       f r o m             a       d i s p u t e             b e t w e e n         a     b r o t h e r       a n d     a

s i s t e r       o v e r       t h e i r       f a t h e r ' s            e s t a t e .                    A p p e l l a n t           E v a n       B .     M c K i n l e y

a r g u e s       t h a t       a     c o n f i d e n t i a l              r e l a t i o n s h i p                      e x i s t e d           b e t w e e n     h i s

s i s t e r ,       a p p e l l e e           E l i z a b e t h            J a n e            H o l t ,           a n d       t h e i r         f a t h e r     a n d

t e s t a t o r ,         E v a n       H .     M c K i n l e y            ( " M r .              M c K i n l e y " ) ,               a n d       t h a t     h i s     s i s t e r

e x e r t e d       u n d u e         i n f l u e n c e         o n        t h e i r              f a t h e r           t o       l e a v e       t h e     b u l k     o f     h i s

e s t a t e       t o     h e r .           T h e     t r i a l       c o u r t               h e l d           t h a t       a     c o n f i d e n t i a l

r e l a t i o n s h i p             d i d     n o t     e x i s t          b e t w e e n                M r s .         H o l t       a n d       h e r     f a t h e r       a n d

t h a t     s h e       d i d       n o t     e x e r t       u n d u e             i n f l u e n c e                 o n     h e r     f a t h e r         r e g a r d i n g

t h e     t e r m s       o f       h i s     w i l l .



            T h e       a p p e l l a n t           p r e s e n t s             f o u r           i s s u e s           f o r       o u r       c o n s i d e r a t i o n :
            1 . D i d t h e t r i a l c o u r t e r r i n f i n d i n g                                                 t h a t t h e r e w a s n o
            c o n f i d e n t i a l r e l a t i o n s h i p b e t w e e n t h e                                         t e s t a t o r a n d h i s
            d a u g h t e r , a s a m a t t e r o f l a w ?

            2 . D i d t h e t r i a l c o u r t e r r i n f i n d i n g t h a t a c o n f i d e n t i a l
            r e l a t i o n s h i p b e t w e e n t h e t e s t a t o r a n d h i s d a u g h t e r w a s
            n o t s h o w n b y a p r e p o n d e r a n c e o f t h e e v i d e n c e ?

            3 .     D i d t h e t r i a l                     c o u r t f a i l               t o a p p l y         t h e       p r o p e r       b u r d e n
            o f     p r o o f a g a i n s t                   t h e p r o p e r               p a r t y ?

            4 . D o e s t h e e v i d e n c e p r e p o n d e r a t e a g a i n s t t h e t r i a l
            c o u r t ' s r u l i n g t h a t t h e r e w a s n o u n d u e i n f l u e n c e , a n d
            t h a t t h e p r o p o s e d w i l l w a s t h a t o f t h e t e s t a t o r ?


            A f t e r         a     c a r e f u l           r e v i e w         o f     t h e     r e c o r d ,         w e     a f f i r m       t h e       j u d g m e n t

o f     t h e     t r i a l         c o u r t         i n     a l l       r e s p e c t s .



            M r .       E v a n         H .     M c K i n l e y ,           t h e       t e s t a t o r ,         l i v e d       i n     M o r r i s t o w n ,

w i t h     h i s       w i f e         o f     n e a r l y         f i f t y         y e a r s ,       J a n e     M c K i n l e y .             M r .       M c K i n l e y

h a d     b e e n       a     p h o t o g r a p h e r ,                 a n d     M r s .       M c K i n l e y         h a d     h e l p e d         h i m     i n     h i s

s t u d i o       a s       w e l l       a s     b e i n g         a     t e a c h e r         f o r     m a n y       y e a r s .           T h e     M c K i n l e y s

h a d     t w o     a d u l t           c h i l d r e n ,           E v a n       B .     a n d     E l i z a b e t h           J a n e .             E v a n     B .

M c K i n l e y         i s       a n     e n g i n e e r           b y     t r a i n i n g ,           a n d     E l i z a b e t h           J a n e     H o l t       i s     a

c e r t i f i e d           p u b l i c         a c c o u n t a n t .



            A l t h o u g h             r e l a t i o n s h i p s               a m o n g       f a m i l y       m e m b e r s         h a d     b e e n

s t r a i n e d ,           t h e y       d e t e r i o r a t e d               r a p i d l y       i n     t h e       y e a r       f o l l o w i n g         M r s .

M c K i n l e y ' s           d e a t h         o n     S e p t e m b e r             2 5 ,     1 9 9 5 .         I t     w a s       a f t e r       h e r

m o t h e r ' s         d e a t h         t h a t       M r s .         H o l t       l e a r n e d       h o w     m u c h       m o n e y       h e r       m o t h e r

h a d     l o a n e d         h e r       b r o t h e r         o v e r         t h e     y e a r s .           M r s .       M c K i n l e y         h a d     l o a n e d

h i m     a p p r o x i m a t e l y               $ 6 0 , 0 0 0 ,           a n d       M r .     M c K i n l e y         h a d       l o a n e d       h i m

$ 3 , 0 0 0 .           T h e       a p p e l l a n t           a d m i t t e d           a t     t r i a l       t h a t       h e     i s     a n     a l c o h o l i c

a n d     h a s     h a d         d i f f i c u l t y           i n       m a i n t a i n i n g           s t e a d y         e m p l o y m e n t .             H e     a l s o

a c k n o w l e d g e d             t h a t       h e       h a d       f i l e d       f o r     b a n k r u p t c y .




                                                                                          2
            S e v e r a l             m o n t h s             a f t e r           M r s .       M c K i n l e y ' s               d e a t h ,         M r .     M c K i n l e y             a n d

h i s     t w o         c h i l d r e n           w e n t           t o       t w o       b a n k s       t o       c h a n g e           t h e       s i g n a t u r e             c a r d s .

T h e     a p p e l l a n t               t e s t i f i e d               t h a t         h i s       s i s t e r           w o u l d         n o t     a l l o w           h i m     t o

h a v e     a c c e s s             t o     t h e         c h e c k i n g               a c c o u n t s ,           a n d         M r s .       H o l t       a c k n o w l e d g e d

t h a t     t h a t           w a s       c o r r e c t .                 S h e         t e s t i f i e d           t h a t         s h e       d i d     n o t         w a n t       h e r

b r o t h e r           t o     h a v e         a c c e s s           t o         t h e       a c c o u n t s           b e c a u s e           s h e     w a s         c o n c e r n e d

t h a t     i f         h e     h a d       a c c e s s             t o       t h e       a c c o u n t s           h e       w o u l d         s q u a n d e r             t h e

m o n e y ,         i n       l i g h t         o f       h i s       p e r s o n a l             b a n k r u p t c y .                   F u r t h e m o r e ,               s h e

t e s t i f i e d             t h a t       h e r         b r o t h e r             h a d       a c c e s s         t o       a     s a f e t y         d e p o s i t             b o x

f r o m     w h i c h           i t e m s         w e r e           m i s s i n g ,             i n c l u d i n g             a     r i n g         t h a t     h e         w a s

w e a r i n g           t h e       d a y       o f       t h e       t r i a l .               A p p e l l a n t             f i l e d         a     c l a i m         a g a i n s t

h i s     m o t h e r ' s             e s t a t e ,             w h i c h           h e       a s s e r t s         w a s         a t     t h e       e s t a t e

a t t o r n e y ' s             u r g i n g ,             f o r       1 2 2         3 / 4       h o u r s       a t         $ 1 5 . 0 0         p e r     h o u r           f o r     h i s

p a r t i c i p a t i o n                 i n     a d m i n i s t e r i n g                     h i s     m o t h e r ' s               e s t a t e .           A c c o r d i n g             t o

t e s t i m o n y             a t     t r i a l ,             t h i s         c l a i m         a g a i n s t           t h e       e s t a t e         b y     t h e

a p p e l l a n t             a n g e r e d           M r .         M c K i n l e y ,             e s p e c i a l l y               s i n c e         t h e     a p p e l l a n t

o w e d     h i s           m o t h e r         a p p r o x i m a t e l y                     $ 6 0 , 0 0 0         a t       t h e       t i m e       o f     h e r         d e a t h .



            O n         M a y       1 2 ,       1 9 9 6 ,           t h e         a p p e l l a n t         a n d           h i s       f a t h e r       w e n t           t o     l u n c h

a f t e r       c h u r c h ,             a n d       M r .         M c K i n l e y             b e c a m e         a n g r y           w i t h       t h e     a p p e l l a n t

d u r i n g         t h e i r         l u n c h .               T h e n           i n     J u n e       1 9 9 6 ,           t h e       a p p e l l a n t           s e n t         h i s

f a t h e r         a       F a t h e r ' s           D a y         c a r d ,           a n d     o n     t h e         b a c k         o f     t h e     c a r d ,           t h e

a p p e l l a n t             h a d       w r i t t e n             t h e         f o l l o w i n g :



            A   s       I ' m s       u r e       y   o   u     r   e m   e   m
                                                                              b e r       ,   m   y   o f f     e   r   s t i       l l       s t a   n d s :       N   o
            c   o   n   t a c t       e x c e     p   t       i n     e   m   e
                                                                              r g e       n c i   e s ( o       r       b
                                                                                                                        y m         a i l     ) u     n t i l       y   o   u ' r e
            w   i   l   l i n g       t o t       a   l   k     a   b o   u   t t h       e   t   h r e e       t   h n g s
                                                                                                                        i             w e       d i   s a g r   e   e   d
            a   b   o   u t i n         e a r     l   y       M a   y     t   h
                                                                              a t         S u n   d a y :       (   1   ) Y o       u p       l a y     f a v   o   r   i   t e s
            w   i   t   h   B e t     t y v       e   r   s   e s     [   s   i
                                                                              c ]         m e -   - s h e       d   o s n
                                                                                                                        e           o w       r o n   g &       I   '   m
            o   f   t   e n w r       o n g       y   o   u     t   h i   n   k ( 2       )   Y   o u v i       r   t a l l
                                                                                                                        u           y n       e v e   r e x     p   r   e   s s
            a   n   y     i n t e     r e s t         i   n     m   e ,       m
                                                                              y l         i f e   ,   o r       c   o t a c
                                                                                                                        n           t m       e (     y o u     c   a   l   l e d
            o   n   l   y t w i       c e s       i   n   c   e     M o   m d i e         d   9     m o n t     h   s a g o         ! )       ( 3 )     R a t   h   e   r
            t   h   a   n b e         g r a t     e   f   u   l     f o   r h o w           I '   v e h e       l   p e d y         o u       ( e n   c o u r   a   g   i   n g
            y   o   u     t o s       e e d       o   c   t   o r   s     a b o u t         y o   u r l e       g   , g e t         t i n     g g     r o c e   r   i   e   s ,
            t   a   k   i n g t       h e t       r   a   s   h     d o   w n , c         h e c   k i n g       o   n y o u         , e       t c .   ) , y     o   u


                                                                                                  3
              d   i s a g   r   e e     w i t h e v e r y t h i n g I u r g e y o u t o d o & t h e n y o u
              c   o m p l   a   i n     t o r e l a t i v e s I ' m i g n o r i n g y o u !   R e m e m b e r , I a m
              y   o u r     s   o n     & y o u r f i r s t b o r n - - t h a t s h o u l d m e a n s o m e t h i n g
              t   o y o     u   .


              M r s .       H o l t         t e s t i f i e d         t h a t     h e r         f a t h e r         b e c a m e       f e a r f u l         f o r       h i s

s a f e t y         a f t e r         h e     r e c e i v e d         t h i s     c a r d ,           s o     s h e       a s s i s t e d       h i m       i n       h a v i n g

t h e       l o c k s       t o       h i s     h o m e       c h a n g e d       s o         t h a t       t h e     a p p e l l a n t         c o u l d         n o t

e n t e r .             S h e     n o t i f i e d           h e r     b r o t h e r           b y     l e t t e r         t h a t     t h e     l o c k s         h a d

b e e n       c h a n g e d .               A l s o ,       e a r l i e r       i n       J u n e ,         M r .     M c K i n l e y         e x e c u t e d           a

p o w e r         o f     a t t o r n e y           n a m i n g       h i s     d a u g h t e r             a s     h i s       a t t o r n e y       i n     f a c t ,

s h o u l d         h e     b e c o m e         d i s a b l e d         o r     i n c a p a c i t a t e d .



              I n       A u g u s t         1 9 9 6 ,       M r .     M c K i n l e y           t r a v e l e d           t o     h i s     d a u g h t e r ' s             h o m e

i n     R a l e i g h ,           N o r t h         C a r o l i n a .           M r s .         H o l t       t e s t i f i e d           t h a t     h e r       f a t h e r

c a m e       t o       s t a y       w i t h       h e r     c h i l d r e n         w h i l e         s h e       a c c o m p a n i e d           h e r     h u s b a n d

o n     a     b u s i n e s s           t r i p .           L a t e r     t h a t         m o n t h ,         M r .       M c K i n l e y       e x e c u t e d             a

n e w       w i l l ,       l e a v i n g           t h e     a p p e l l a n t           h i s       h o m e       i n     M o r r i s t o w n         a n d

l e a v i n g           h i s     d a u g h t e r           h i s     p r o p e r t y           i n     G r a i n g e r           C o u n t y .         M r .

M c K i n l e y           d i e d       t h e       f o l l o w i n g         m o n t h         o n     S e p t e m b e r           2 5 ,     1 9 9 6 ,       e x a c t l y

o n e       y e a r       a f t e r         h i s     w i f e .



              T h e       t r i a l         c o u r t       h e l d     t h a t       a       c o n f i d e n t i a l             r e l a t i o n s h i p             d i d

n o t       e x i s t       b e t w e e n           M r s .     H o l t       a n d       h e r       f a t h e r         a n d     t h a t     M r s .       H o l t           d i d

n o t       e x e r t       u n d u e         i n f l u e n c e         o n     h e r         f a t h e r         r e g a r d i n g         h i s     w i l l .



              T h r e e         o f     t h e       a p p e l l a n t ' s         f o u r           i s s u e s       c o n c e r n         w h e t h e r         a

c o n f i d e n t i a l               r e l a t i o n s h i p           e x i s t e d           b e t w e e n         h i s       s i s t e r       a n d     t h e i r

f a t h e r ,           a n d     i f       s u c h     a     r e l a t i o n s h i p               d i d     e x i s t ,         t h e     t r i a l       c o u r t

e r r e d         b y     n o t       s h i f t i n g         t h e     b u r d e n           o f     p r o o f       t o       M r s .     H o l t     a s       t h e

p r o p o n e n t           o f       t h e     w i l l       t o     p r o v e       i t s         f a i r n e s s .




                                                                                          4
            F i r s t ,         t h e     a p p e l l a n t           a r g u e s         t h a t       t h e r e       e x i s t e d         a

c o n f i d e n t i a l           r e l a t i o n s h i p             b e t w e e n         h i s       s i s t e r       a n d       h i s       f a t h e r         b a s e d

u p o n     t h e     p o w e r         o f     a t t o r n e y         t h a t       w a s       e x e c u t e d         b e f o r e         M r .

M c K i n l e y ' s         d e a t h .           T h e       a p p e l l a n t           " a s k s       t h i s       c o u r t       t o       h o l d       t h a t

t h a t     [ s i c ]       t h i s       p o w e r       o f       a t t o r n e y ,         i n       a n d     o f     i t s e l f ,           c r e a t e d         a

f i d u c i a r y         r e l a t i o n s h i p ,             c a l l i n g         i n t o       e f f e c t         t h e     p r e s u m p t i o n               o f

i n v a l i d i t y         o f     t h e       w i l l ,       a n d       p u t t i n g         t h e     b u r d e n         o n     t h e       p r o p o n e n t

t o     p r o v e     t h e       f a i r n e s s         o f       t h e     w i l l ,       n o t w i t h s t a n d i n g               t h e       ' s p r i n g i n g

c l a u s e . ' "



            I n     t h e       a l t e r n a t i v e ,             t h e     a p p e l l a n t           a s s e r t s         t h a t       a

c o n f i d e n t i a l           r e l a t i o n s h i p             e x i s t e d         b e t w e e n         h i s     s i s t e r           a n d     t h e i r

f a t h e r       b e c a u s e         h i s     s i s t e r         e x e r c i s e d           d o m i n a n c e         a n d       c o n t r o l           o v e r

t h e i r     f a t h e r .             F i r s t ,       h e       a r g u e s       t h a t       b e c a u s e         M r .       M c K i n l e y ' s

p h y s i c a l       a n d       m e n t a l         c o n d i t i o n         h a d       d e t e r i o r a t e d ,             h e     w a s       m o r e

v u l n e r a b l e         t o     h i s       s i s t e r ' s         c o n t r o l .             S p e c i f i c a l l y ,             h e       c i t e s         t h a t

h i s     f a t h e r       h a d       s u f f e r e d         a     h e a r t       a t t a c k ,         w a s       a f f l i c t e d           w i t h       B e l l ' s

p a l s y ,       w a s     u p s e t         o v e r     t h e       d e a t h       o f     h i s       w i f e ,       a n d       c o u l d       n o t       h a n d l e

h i s     f i n a n c e s ,         i n       s o m e     c a s e s         f a i l i n g         t o     p a y     b i l l s .



            N e x t ,       h e     c o n t e n d s           t h a t       w h e n       t h e     t h r e e       o f     t h e m       w e n t         t o     t h e

b a n k s     t o     c h a n g e         s i g n a t u r e           c a r d s ,         h i s     s i s t e r         t o o k       t h e       c a r d s       o u t       o f

h i s     h a n d ,       s a y i n g         " h e     d o e s n ' t         n e e d       t o     s i g n       t h e s e . "         H e       m a i n t a i n s

t h a t     h e     p r o t e s t e d ,           b u t       h i s     f a t h e r         d i d       n o t     s a y     a n y t h i n g .               A t       t h e

o t h e r     b a n k ,         t h e     a p p e l l a n t           t e s t i f i e d           t h a t       h i s     s i s t e r         t o l d       h i m       t o

s t a y     i n     t h e       c a r ,       a n d     t h e n       s h e     a n d       t h e i r       f a t h e r         w e n t       i n s i d e         a n d

c h a n g e d       t h e       a c c o u n t s         s o     t h e y       w e r e       j o i n t       w i t h       s u r v i v o r s h i p               a s

b e t w e e n       t h e m .           I n     h e r     t e s t i m o n y ,             M r s .       H o l t     d e n i e d         t a k i n g         t h e

c a r d s     o u t       o f     h e r       b r o t h e r ' s         h a n d s ,         b u t       d i d     a c k n o w l e d g e             t h a t       s h e




                                                                                      5
a d v i s e d       h e r       f a t h e r       n o t       t o     a l l o w       h e r       b r o t h e r           t o     h a v e       a c c e s s         t o       t h e

b a n k     a c c o u n t s .



            F u r t h e r m o r e ,             t h e     a p p e l l a n t           a s s e r t s           t h a t       i n     J u n e       1 9 9 6 ,         h i s

s i s t e r       c a l l e d       a     l o c k s m i t h           a n d     h a d         t h e     l o c k s         c h a n g e d         t o     t h e i r

f a t h e r ' s         h o u s e       s o     t h a t       h e     c o u l d       n o t       e n t e r         t h e       h o u s e .           H e     a r g u e s

t h a t     i t     w a s       d u r i n g       t h a t       s a m e       t r i p         t h a t       t h e i r       f a t h e r         e x e c u t e d           a

p o w e r     o f       a t t o r n e y         a p p o i n t i n g           h i s       s i s t e r         a s       h i s     a t t o r n e y           i n     f a c t .

I n     a d d i t i o n ,         h e     n o t e s       t h a t       h i s     s i s t e r           a d m i t t e d           p r e p a r i n g           a n

o b j e c t i o n         t o     h i s       c l a i m       a g a i n s t       h i s         m o t h e r ' s           e s t a t e .



            T h e       a p p e l l a n t         a l s o       c o n t e n d s           t h a t       h i s       s i s t e r         h e l p e d         p r o c u r e

t h e i r     f a t h e r ' s           w i l l       a n d     r e c e i v e d           a     r o u g h         d r a f t       o f     i t .         H e       f u r t h e r

a r g u e s       t h a t       s h e     k n e w       a b o u t       o f f e r s           t h e i r       f a t h e r         h a d     r e c e i v e d             t o

p u r c h a s e         h i s     G r a i n g e r         C o u n t y         l a n d         a n d     t h a t         a f t e r       t h e     r o u g h         d r a f t

w a s     c o m p l e t e d ,           h i s     s i s t e r         h e l p e d         p a y       f o r       M r .     M c K i n l e y ' s             t r i p       t o

h e r     h o m e       i n     R a l e i g h ,         N o r t h       C a r o l i n a           f o r       a     v i s i t .           L a s t l y ,           t h e

a p p e l l a n t         a r g u e s         t h a t     h i s       s i s t e r ' s           d o m i n a n c e           o v e r       t h e i r         f a t h e r

e x p l a i n s         t h e     d e t e r i o r a t i o n             o f     h i s         r e l a t i o n s h i p             w i t h       h i s       f a t h e r .



            T h e r e f o r e ,           t h e       a p p e l l a n t         m a i n t a i n s             t h a t       " i f       t h e     p o w e r         o f

a t t o r n e y         b y     i t s e l f       d o e s       n o t     e s t a b l i s h             a     c o n f i d e n t i a l

r e l a t i o n s h i p ,           i t       d o e s     w h e n       c o m b i n e d           w i t h         t h e     a b o v e

c i r c u m s t a n c e s , "             a n d       t h u s ,       t h e     b u r d e n           o f     p r o o f         w o u l d       s h i f t         t o     h i s

s i s t e r       a s     t h e     p r o p o n e n t           o f     t h e     w i l l         t o       p r o v e       i t s       f a i r n e s s .



            W i t h       r e s p e c t         t o     t h e       e x i s t e n c e           o f     a     c o n f i d e n t i a l             r e l a t i o n s h i p

b e t w e e n       h e r       f a t h e r       a n d       h e r s e l f ,         M r s .         H o l t       a r g u e s         t h a t       s u c h       a

r e l a t i o n s h i p ,           a t       l e a s t       i n     t h e     l e g a l         s e n s e ,           d i d     n o t     e x i s t .             F i r s t ,

s h e     a c k n o w l e d g e s             t h a t     h e r       f a t h e r         e x e c u t e d           a     p o w e r       o f     a t t o r n e y


                                                                                      6
m a k i n g       h e r     h i s         a t t o r n e y         i n       f a c t ,       b u t     n o t e s         t h a t     i t     w a s       s u b j e c t           t o

t h e     f o l l o w i n g           r e s t r i c t i o n :               " P u r s u a n t         t o     a n y       c o m m o n       l a w       a n d       t h e

s t u a t o r y       [ s i c ]           l a w     a n d       p e r t i n e n t           s e c t i o n s         t h e r e o f         o f     t h i s       S t a t e ,

I     d e c l a r e       t h a t         t h i s       p o w e r       o f     a t t o r n e y           s h a l l       b e c o m e       e f f e c t i v e             u p o n

m y     d i s a b i l i t y           o r     i n c a p a c i t y ,             w h i c h         s h a l l       b e     d e t e r m i n e d           b y     t h e

c e r t i f i c a t i o n             o f     m y       p e r s o n a l         p h y s i c i a n ,           b u t       n o t     u n t i l       t h e n .         .     . . "

M r s .     H o l t       a s s e r t s           t h a t       t h e       p o w e r       o f     a t t o r n e y         t h a t       h e r     f a t h e r

e x e c u t e d       w a s       a       r e s t r i c t e d           p o w e r       o f       a t t o r n e y ,         n o t     a n       u n r e s t r i c t e d

p o w e r     o f     a t t o r n e y             a s     h e r       b r o t h e r         a r g u e s .           T h e r e f o r e ,           M r s .       H o l t

m a i n t a i n s         t h a t         t h e     p o w e r         o f     a t t o r n e y         e x e c u t e d         b y     h e r       f a t h e r         d i d

n o t     c r e a t e       a     c o n f i d e n t i a l               r e l a t i o n s h i p             a s     a     m a t t e r       o f     l a w       b e c a u s e

t h e     p o w e r       o f     a t t o r n e y             n e v e r       c a m e       i n t o       e f f e c t .



            F u r t h e r m o r e ,               M r s .       H o l t       a r g u e s         t h a t     s h e       d i d     n o t       d o m i n a t e           o r

c o n t r o l       h e r       f a t h e r .             S h e       m a i n t a i n s           t h a t     t h e r e       w a s       n o     i n d i c a t i o n

t h a t     h e r     f a t h e r           w a s       i n     " a     w e a k e n e d           m e n t a l       c o n d i t i o n , "           a l t h o u g h             h e

w a s     s a d     a b o u t         t h e       d e a t h       o f       h e r     m o t h e r .           S h e       c o n t e n d s         t h a t       s h e       d i d

n o t     e x e r c i s e         d o m i n i o n             o v e r       h e r     f a t h e r ,         a l t h o u g h         t h e y       d i d       d i s c u s s

h e r     b r o t h e r ' s           a t t i t u d e           t o w a r d         t h e i r       f a t h e r .           I n     a d d i t i o n ,           M r .

E d w a r d       M o o d y ,         a     f r i e n d         o f     M r .       M c K i n l e y ' s           a n d     a n     a t t o r n e y ,

t e s t i f i e d         t h a t         M r .     M c K i n l e y           w a s     n o t       s o m e o n e         w h o     c o u l d       b e       e a s i l y

i n f l u e n c e d .



            M r s .       H o l t         a d m i t s         t h a t       s h e     a n d       h e r     f a t h e r       d i d       n o t     w a n t         t h e

a p p e l l a n t ' s           n a m e       o n       t h e     b a n k       a c c o u n t s ,           i n     l i g h t       o f     h i s       b a n k r u p t c y

a n d     c h r o n i c         f i n a n c i a l             p r o b l e m s ,         a n d       t h a t       t h e     l o c k s       w e r e       c h a n g e d

i n     J u n e     1 9 9 6       a f t e r         h e r       f a t h e r         r e c e i v e d         t h e       F a t h e r ' s         D a y     c a r d         f r o m

t h e     a p p e l l a n t           i n     w h i c h         h e     t o l d       M r .       M c K i n l e y         n o t     t o     c o n t a c t           h i m

u n t i l     h e     w a s       w i l l i n g           t o     d i s c u s s         s e v e r a l         i s s u e s         i m p o r t a n t           t o     t h e

s o n .       A l t h o u g h             M r s .       H o l t       a d m i t s       s h e       p r e p a r e d         t h e     o b j e c t i o n             t o     h e r


                                                                                        7
b r o t h e r ' s         c l a i m       a g a i n s t         t h e i r         m o t h e r ' s         e s t a t e ,       s h e       m a i n t a i n s           t h a t

$ 1 5 . 0 0       p e r     h o u r       f o r     1 2 2       3 / 4       h o u r s       w a s     " r i d i c u l o u s l y               h i g h , "

e s p e c i a l l y         s i n c e       h e r       b r o t h e r ' s           d e b t s       h a d       b a n k r u p t e d           h e r     m o t h e r ' s

e s t a t e .         F i n a l l y ,           r e g a r d i n g           h e r     f a t h e r ' s           w i l l ,     s h e       a c k n o w l e d g e s

t h a t     h e     s e n t       h e r     a     r o u g h       d r a f t ,         b u t     d o e s         n o t     r e m e m b e r         d i s c u s s i n g

t h e     m a t t e r       w i t h       h i m .         I n     a d d i t i o n ,           s h e       a c k n o w l e d g e s             h e l p i n g         t o

p a y     f o r     h e r       f a t h e r ' s         t r i p       t o     R a l e i g h ,         b u t       m a i n t a i n s           t h a t       t h e     t r i p

w a s     f o r     h e r       f a t h e r       t o     s t a y       w i t h       h e r     c h i l d r e n           w h i l e       s h e

a c c o m p a n i e d           h e r     h u s b a n d         o n     a     b u s i n e s s         t r i p .



            T h u s ,       M r s .       H o l t       a s s e r t s         t h a t       s h e     d i d       n o t     h a v e       a     c o n f i d e n t i a l

r e l a t i o n s h i p ,           i n     t h e       l e g a l       s e n s e ,         w i t h       M r .     M c K i n l e y ,           a n d       t h u s ,

s h e     d o e s     n o t       h a v e       t h e     b u r d e n         t o     p r o v e       t h e       f a i r n e s s         o f     t h e       w i l l .




                                                    C O N F I D E N T I A L               R E L A T I O N S H I P



            W e     r e v i e w         t h e     f i n d i n g s           o f     f a c t     b y       t h e     t r i a l       c o u r t         d e     n o v o .

T h e     c o u r t ' s         f i n d i n g s         a r e     a c c o m p a n i e d             b y     a     p r e s u m p t i o n           o f

c o r r e c t n e s s           u n l e s s       t h e     p r e p o n d e r a n c e               o f     t h e       e v i d e n c e         i s

o t h e r w i s e .             T . R . A . P .         1 3 ( d ) .           N o     s u c h       p r e s u m p t i o n           a t t a c h e s           t o     t h e

t r i a l     c o u r t ' s         c o n c l u s i o n s             o f     l a w .         U n i o n         C a r b i d e       C o r p .         v .

H u d d l e s t o n ,           8 5 4     S . W . 2 d       8 7 ,       9 1       ( T e n n .       1 9 9 3 ) .



            I n     1 9 9 5 ,       t h e       S u p r e m e         C o u r t       h e l d       t h a t       a n     u n r e s t r i c t e d             p o w e r

o f     a t t o r n e y         c r e a t e s       a     c o n f i d e n t i a l             r e l a t i o n s h i p             b e t w e e n         t h e

p a r t i e s       a s     a     m a t t e r       o f     l a w .         M a t l o c k       v .       S i m p s o n ,         9 0 2       S . W . 2 d       3 8 4 ,

3 8 6     ( T e n n .       1 9 9 5 ) .           I n     1 9 9 6 ,         t h i s       C o u r t       h e l d       " t h a t     a       p o w e r       o f

a t t o r n e y       t h a t       h a s       n o t     y e t       t a k e n       e f f e c t ,         a n d       w h i c h     m a y       b e       a l t e r e d

o r     r e v o k e d       a t     a n y       t i m e     b y       t h e       p e r s o n       g r a n t i n g         i t     c a n n o t         b e

                                                                                      8
c o n s i d e r e d           t o       b e     u n r e s t r i c t e d . "                   G a r t o n       v .       N o r m a n ,           N o .       0 1 - A - 0 1 -

9 5 1 1       ( T e n n e s s e e             C o u r t     o f       A p p e a l s ,           f i l e d       J u n e         1 4 ,       1 9 9 6 ,         a t     4 ) .



              " [ T ] h e         r e l a t i o n s h i p             o f     p a r e n t         a n d     c h i l d           s t a n d i n g           a l o n e       d o e s

n o t       c r e a t e       a     c o n f i d e n t i a l             r e l a t i o n s h i p ,               t h e       f i r s t         r e q u i s i t e

t o w a r d         t h e     p r e s u m p t i o n             o f     u n d u e         i n f l u e n c e . "                 H a r p e r         v .       W a t k i n s ,

6 7 0       S . W . 2 d       6 1 1 ,         6 2 8     ( T e n n .         C t .       A p p .     1 9 8 3 ) ( c i t i n g                 K e l l y         v .     A l l e n ,

5 5 8       S . W . 2 d       8 4 5 ,         8 4 7     ( T e n n .         1 9 7 7 ) ) .           A     c o n f i d e n t i a l                 r e l a t i o n s h i p

" i s       t h a t     r e l a t i o n s h i p             w h e r e         c o n f i d e n c e           i s       p l a c e d           b y     o n e       i n     t h e

o t h e r       a n d       t h e       r e c i p i e n t         o f       t h a t       c o n f i d e n c e             i s     t h e       d o m i n a n t

p e r s o n a l i t y ,             w i t h       t h e     a b i l i t y ,             b e c a u s e       o f       t h a t       c o n f i d e n c e ,               t o

i n f l u e n c e           a n d       e x e r c i s e         d o m i n i o n           o v e r       t h e     w e a k e r           o r       d o m i n a t e d

p a r t y . "         I a c o m e t t i           v .     F r a s s i n e l l i ,               4 9 4     S . W . 2 d           4 9 6 ,       4 9 9       ( T e n n .         C t .

A p p .       1 9 7 3 )       ( c i t a t i o n s           o m i t t e d ) .



              W e     a d d r e s s           f i r s t     w h e t h e r           a     c o n f i d e n t i a l               r e l a t i o n s h i p               e x i s t e d

a s     a     m a t t e r         o f     l a w       b e t w e e n         M r s .       H o l t       a n d     h e r         f a t h e r .             T h e       p o w e r

o f     a t t o r n e y           e x e c u t e d         b y     M r .       M c K i n l e y           c o n t a i n e d           t h e         f o l l o w i n g

r e s t r i c t i o n :             " t h i s         p o w e r       o f     a t t o r n e y           s h a l l         b e c o m e             e f f e c t i v e           u p o n

m y     d i s a b i l i t y             o r     i n c a p a c i t y ,             w h i c h       s h a l l       b e       d e t e r m i n e d               b y     t h e

c e r t i f i c a t i o n               o f     m y     p e r s o n a l           p h y s i c i a n ,           b u t       n o t       u n t i l         t h e n .       .     . . "

A l t h o u g h         a p p e l l a n t             a r g u e s       t h a t         a n     u n r e s t r i c t e d             p o w e r           o f     a t t o r n e y

w a s       c r e a t e d ,         w e       a g r e e     w i t h         t h e       t r i a l       c o u r t           t h a t         t h e       p o w e r       o f

a t t o r n e y         n e v e r         c a m e       i n t o       e f f e c t         b e c a u s e         M r .       M c K i n l e y             w a s       n e v e r

c e r t i f i e d           b y     h i s       p h y s i c i a n           a s     d i s a b l e d         o r       i n c a p c i t a t e d ,                 a n d

t h e r e f o r e ,           a     c o n f i d e n t i a l             r e l a t i o n s h i p             a s       a     m a t t e r           o f     l a w       d i d     n o t

e x i s t .



              W e     n o w       t u r n       t o     t h e     i s s u e         o f       w h e t h e r       M r s .         H o l t         e x e r t e d

d o m i n a n c e           a n d       c o n t r o l       o v e r         h e r       f a t h e r       s u c h         t h a t       a     c o n f i d e n t i a l

                                                                                          9
r e l a t i o n s h i p           e x i s t e d       b e t w e e n           t h e m .               A f t e r       h i s       w i f e ' s         d e a t h ,         M r .

M c K i n l e y       a p p a r e n t l y           c o n s u l t e d           h i s             d a u g h t e r ,         a n     a c c o u n t a n t ,             a b o u t

f i n a n c i a l         m a t t e r s       a n d       o t h e r       p e r s o n a l               m a t t e r s         a n d     d i d         e x e c u t e         a

p o w e r     o f     a t t o r n e y         m a k i n g         h e r       h i s           a t t o r n e y         i n     f a c t .               A l t h o u g h           t h e

a p p e l l a n t         a r g u e s       t h a t       h i s     s i s t e r ' s                 d o m i n a n c e         c a u s e d           t h e

d e t e r i o r a t i o n           o f     h i s     r e l a t i o n s h i p                     w i t h     h i s     f a t h e r ,           s e v e r a l

a c t i o n s       b y     t h e     a p p e l l a n t           a f t e r         h i s           m o t h e r ' s         d e a t h       a p p a r e n t l y

a n g e r e d       M r .     M c K i n l e y .               A l t h o u g h                 t h e     a p p e l l a n t ' s           c r e d i t           c a r d

d e b t s     h a d       b a n k r u p t e d         h i s       m o t h e r ' s                 e s t a t e ,       h e     f i l e d         a     c l a i m

a g a i n s t       t h e     e s t a t e         f o r     1 2 2     3 / 4         h o u r s           a t     $ 1 5 . 0 0         p e r       h o u r       f o r       h i s

h e l p     i n     a d m i n i s t e r i n g             h e r     e s t a t e .                   T h i s     c l a i m ,         a l o n g         w i t h       t h e

F a t h e r ' s       D a y       c a r d     t h e       a p p e l l a n t              s e n t ,          a p p a r e n t l y         c o n t r i b u t e d

g r e a t l y       t o     t h e     d e t e r i o r a t i o n               o f        t h e        r e l a t i o n s h i p           b e t w e e n             M r .

M c K i n l e y       a n d       t h e     a p p e l l a n t         s h o r t l y                 b e f o r e       M r .       M c K i n l e y           e x e c u t e d           a

n e w     w i l l .         F i n a l l y ,         M r .     M o o d y ,           a         f r i e n d       a n d       a n     a t t o r n e y ,

t e s t i f i e d         t h a t     M r .       M c K i n l e y         w a s          c o m p e t e n t            t o     m a k e       a       w i l l       a n d     w a s

n o t     s o m e o n e       w h o       w a s     e a s i l y       i n f l u e n c e d .



            T h e     e v i d e n c e         d o e s       n o t     p r e p o n d e r a t e                   a g a i n s t         t h e         t r i a l       c o u r t ' s

d e t e r m i n a t i o n           t h a t       M r s .     H o l t         d i d           n o t     e x e r c i s e           d o m i n i o n           o r     c o n t r o l

o v e r     t h e i r       f a t h e r       s u c h       t h a t       a     c o n f i d e n t i a l                 r e l a t i o n s h i p               e x i s t e d

b e t w e e n       t h e m .         H a v i n g         f o u n d       t h a t             a     c o n f i d e n t i a l           r e l a t i o n s h i p               d i d

n o t     e x i s t ,       w e     n e e d       n o t     a d d r e s s           t h e           i s s u e     r e g a r d i n g             t h e       b u r d e n         o f

p r o o f .




                                                                  U N D U E         I N F L U E N C E



            I n     h i s     f o u r t h         i s s u e ,       t h e       a p p e l l a n t               a s s e r t s         t h a t         h i s       s i s t e r

e x e r t e d       u n d u e       i n f l u e n c e         o n     t h e i r               f a t h e r       c o n c e r n i n g             h i s       w i l l .           T o


                                                                                        1 0
p r o v e       u n d u e         i n f l u e n c e ,               t h e         a p p e l l a n t                   r e l i e s         o n       t h e       " s u s p i c i o u s

c i r c u m s t a n c e s , "                   w i t h       t h e         e x c e p t i o n                 o f       c i r c u m s t a n c e s                   s e v e n         a n d

e l e v e n ,           e n u m e r a t e d             i n     M i t c h e l l               v .         S m i t h ,         7 7 9           S . W . 2 d           3 8 4 ,       3 8 8

( T e n n .         C t .       A p p .         1 9 8 9 ) :



            (   1   )   t h e         e   x   i s t   e n c e       o   f     a     c   o n   f i       d e   n   t i a l     r   e   l   a   t   i o   n   s h i   p
            b   e   t w e e n         t   h   e t     e s t a   t   o   r     a   n d     t   h e         b   e   n e f i c   i   a   r   y   ;     (   2   ) t     h   e
            t   e   s t a t o     r   '   s     p h   y s i c   a   l     o   r     m   e n   t a       l     d   e t e r i   o   r   a   t   i   o n   ;     ( 3   )     t h   e
            b   e   n e f i c     i   a   r   y ' s     a c t   i   v   e     i   n v   o l   v e       m e   n   t   i n     p   r   o   c   u   r i   n   g t     h   e   w   i l l ;
            (   4   )   s e c     r   e   c   y c     o n c e   r   n   i n   g     t   h e     w       i l   l   ' s e x     i   s   t   e   n   c e   ;     ( 5   )     t h   e
            t   e   s t a t o     r   '   s     a d   v a n c   e   d     a   g   e ;     (   6 )         t   h   e   l a c   k       o   f       i n   d   e p e   n   d e n   t
            a   d   v i c e       i   n       p r e   p a r i   n   g     t   h   e     w i   l l       ;     (   7 ) t h     e       t   e   s   t a   t   o r '   s
            i   l   l i t e r     a   c   y     o r     b l i   n   d   n e   s   s ;     (   8 )         t   h   e   u n j   u   s   t       o   r     u   n n a   t   u r a l
            n   a   t u r e       o   f       t h e     w i l   l   '   s     t   e r   m s   ;         ( 9   )     t h e     t   e   s   t   a   t o   r     b e   i   n g i n
            a   n     e m o t     i   o   n   a l l   y d i     s   t   r a   u   g h   t     s t       a t   e   ; ( 1 0     )       d   i   s   c r   e   p a n   c   i e s
            b   e   t w e e n         t   h   e w     i l l     a   n   d     t   h e     t   e s       t a   t   o r ' s     e   x   p   r   e   s s   e   d
            i   n   t e n t i     o   n   s   ; a     n d (     1   1   )     f   r a   u d     o       r     d   u r e s s       d   i   r   e   c t   e   d t     o w a r d
            t   h   e t e s       t   a   t   o r .


I d .   ( c i t a t i o n s                   o m i t t e d ) .



            W e         h a v e       p r e v i o u s l y               d i s c u s s e d                 t h e         f i r s t         t h r e e           f a c t o r s

e n u m e r a t e d             i n       M i t c h e l l .                 S u f f i c e               i t       t o     s a y       t h a t           t h e y         d o     n o t     s h o w

u n d u e       i n f l u e n c e               i n     t h i s         c a s e .             T h e           a p p e l l a n t               r e l i e s           u p o n       t h e

r e m a i n i n g             M i t c h e l l           f a c t o r s .                 F i r s t ,               h e     a r g u e s             t h a t       h i s         f a t h e r ' s

a d v a n c e d           a g e       o f       s e v e n t y - e i g h t                 a n d           h i s         e m o t i o n a l               s t a t e           a f t e r     h i s

w i f e ' s         d e a t h         m a d e         h i m     p a r t i c u l a r l y                       v u l n e r a b l e                 t o       i n f l u e n c e .

S e c o n d ,           h e     c o n t e n d s           t h a t           h e     d i d          n o t          k n o w     o f         t h e         w i l l ' s           e x i s t e n c e ,

w h e r e a s           h i s     s i s t e r           h a d       s e e n         t h e          r o u g h            d r a f t         a n d         h e     s u s p e c t e d             t h a t

h i s   s i s t e r             h a d         d i s c u s s e d             t h e       w i l l           w i t h         t h e i r           f a t h e r ,             c i t i n g       a

l e n g t h y           t e l e p h o n e             c o n v e r s a t i o n                 f o u r             d a y s     b e f o r e               t h e       n e w       w i l l       w a s

e x e c u t e d .



            N e x t ,           t h e         a p p e l l a n t             a d d r e s s e s                 t h e       f a c t o r s             o f       t h e         u n j u s t

n a t u r e         o f       t h e       w i l l ' s         t e r m s ,           d i s c r e p a n c i e s                     b e t w e e n               t h e         w i l l     a n d

h i s   f a t h e r ' s               e x p r e s s e d             i n t e n t i o n s ,                     a n d       a   l a c k             o f       i n d e p e n d e n t



                                                                                                  1 1
a d v i c e .           T h e     a p p e l l a n t         f i r s t         c o n t e n d s             t h a t         e a r l i e r       w i l l s       o f       h i s

f a t h e r ' s         h a d     t r e a t e d         h i m     a n d       h i s         s i s t e r         e q u a l l y ,           a n d     e v e n       a s     l a t e

a s     M a y     1 9 9 6       d u r i n g       a     m e e t i n g         w i t h         M r .       M o o d y ,         h i s       f a t h e r

a p p a r e n t l y         w a n t e d         t o     e q u a l i z e         t h i n g s             i n     h i s       w i l l .       Y e t ,       t h r e e

m o n t h s       l a t e r ,       h i s       n e w     w i l l       l e f t        p r o p e r t y              M r .     M c K i n l e y           t h o u g h t       w a s

w o r t h       $ 7 5 0 , 0 0 0         t o     h i s     s i s t e r         a n d         p r o p e r t y           w o r t h       $ 5 0 , 0 0 0         t o     h i m .

T h e     a p p e l l a n t         m a i n t a i n s           t h a t       t h i s         w a s       i n       n o     w a y     a n     e q u a l i z a t i o n

a n d     m u s t       h a v e     " r e s u l t e d           f r o m       u n d u e           i n f l u e n c e           f r o m       [ h i s       s i s t e r ] ,

w h o     t h o u g h t         t h a t       s h e     d e s e r v e d         m o r e . "               L a s t l y ,           t h e     a p p e l l a n t           n o t e s

t h a t       h i s     s i s t e r ' s         a t t o r n e y         d r a f t e d             M r .       M c K i n l e y ' s           w i l l ,       a l t h o u g h

h e     a c k n o w l e d g e s           t h a t       t h e r e       i s     p r o o f           t h a t         h i s     f a t h e r         r e c e i v e d

i n d e p e n d e n t           a d v i c e       f r o m       M r .     M o o d y ,             a n     a t t o r n e y .



              M r s .     H o l t       a r g u e s       t h a t       t h e       f a c t o r s             i n     M i t c h e l l         a r e

i n a p p l i c a b l e .               W i t h       r e s p e c t       t o       h e r         f a t h e r ' s           a d v a n c e d         a g e     a n d       h i s

e m o t i o n a l         s t a t e ,         s h e     a s s e r t s         t h a t         h e r       f a t h e r ' s           " a g e       h a d     n o t h i n g

t o     d o     w i t h     h i s       a b i l i t i e s "         a n d       t h a t           a l t h o u g h           h e     w a s     s a d       a b o u t       t h e

d e a t h       o f     h i s     w i f e ,       t h e r e       i s     n o       i n d i c a t i o n               t h a t       h i s     s a d n e s s         o r     h i s

a g e     h a d       o v e r c o m e         h i s     a b i l i t y         t o      m a n a g e            h i s       p e r s o n a l         a f f a i r s .           S h e

d e n i e s       t h a t       t h e r e       w a s     a n y     s e c r e c y             o f       t h e       w i l l ' s       e x i s t e n c e           b y

e x p l a i n i n g         t h a t       h e r       f a t h e r       a n d       t h e         a p p e l l a n t           w e r e       n o t       s p e a k i n g         t o

o n e     a n o t h e r         w h e n       t h e     w i l l     w a s       e x e c u t e d ,               l a r g e l y         d u e       t o     t h e

a p p e l l a n t ' s           o w n     a c t i o n s         t o w a r d         t h e i r           f a t h e r .             S h e     f u r t h e r         a s s e r t s

t h a t       M r .     M o o d y       g a v e       i n d e p e n d e n t            a d v i c e            t o     h e r       f a t h e r       a n d

t e s t i f i e d         t h a t       h e r     f a t h e r       h a d       a      m i n d          o f     h i s       o w n     a n d       c o u l d       n o t     b e

e a s i l y       i n f l u e n c e d .               R e g a r d i n g         t h e         f a c t o r s           o f     u n j u s t         o r     u n n a t u r a l

t e r m s       o f     t h e     w i l l       a n d     d i s c r e p a n c i e s                 i n       t h e       w i l l     a n d       t h e

t e s t a t o r ' s         e x p r e s s e d           i n t e n t i o n s ,               M r s .       H o l t         m a i n t a i n s         t h a t       t h e

a p p e l l a n t         r e c e i v e d         a     h o m e ,       w h i c h           h e     n e e d e d ,           o n l y       a f t e r       s h e     u r g e d

h e r     f a t h e r       n o t       t o     l e a v e       h i m     o u t        o f        t h e       e s t a t e         e n t i r e l y .         F i n a l l y ,

                                                                                      1 2
s h e     m a i n t a i n s           t h a t       t h e       a p p e l l a n t ' s               l a c k       o f     f i n a n c i a l           m a n a g e m e n t ,

t h e     F a t h e r ' s         D a y       c a r d       h e     s e n t       t o         t h e i r       f a t h e r ,         a n d       t h e     l a c k       o f

c o m m u n i c a t i o n ,             w h i c h         h e r     b r o t h e r             r e q u e s t e d ,           b e t w e e n         h e r     f a t h e r

a n d     t h e     a p p e l l a n t             i n     t h e     f i n a l       m o n t h s             o f     h e r       f a t h e r ' s         l i f e

e x p l a i n       t h e       d i s c r e p a n c i e s .



            A l t h o u g h           t h e       a p p e l l a n t         a r g u e s             t h a t       t h e     c i r c u m s t a n c e s

s u r r o u n d i n g           t h e       e x e c u t i o n         o f     h i s           f a t h e r ' s           w i l l     w a r r a n t         s u s p i c i o n

u n d e r       M i t c h e l l ,           w e     d i s a g r e e .             A s         w e     n o t e d         e a r l i e r ,           M r .     M c K i n l e y

a p p e a r e d       t o       r e l y       o n       h i s     d a u g h t e r             s o m e w h a t           a f t e r       h i s     w i f e ' s       d e a t h ,

a l t h o u g h       M r s .         H o l t       l i v e d       i n     a n o t h e r             s t a t e .           W h i l e         M r .     M c K i n l e y

d i d     h a v e     s o m e         h e a l t h         p r o b l e m s ,         t h e y           d i d       n o t     a p p e a r         t o     a f f e c t       h i s

a b i l i t y       t o     f u n c t i o n .               F u r t h e r m o r e ,                 h e     r e c e i v e d         a d v i c e         f r o m     M r .

M o o d y       r e g a r d i n g           t h e       t e r m s     o f     h i s           w i l l       a n d       t h e n     d e c i d e d         h i m s e l f

h o w     h e     w i s h e d         t o     d i s p o s e         o f     h i s        p r o p e r t y .                A l t h o u g h         t h e     a p p e l l a n t

c o m p l a i n s         a b o u t         n o t       k n o w i n g       o f     t h e           w i l l ' s         e x i s t e n c e         a n d     t h e

u n f a i r n e s s         o f       i t s       t e r m s ,       h e     n e v e r           a c k n o w l e d g e s             t h a t       h i s     o w n

a c t i o n s       c o u l d         p o s s i b l y           h a v e     c o n t r i b u t e d                 t o     t h e     d e t e r i o r a t i o n             o f

h i s     r e l a t i o n s h i p             w i t h       h i s     f a t h e r .                 T h e     a p p e l l a n t           h i m s e l f       t o l d         h i s

f a t h e r       t h a t       h e     d i d       n o t       w a n t     t o     h a v e           c o n t a c t         w i t h       h i m       u n t i l     h e       w a s

w i l l i n g       t o     d i s c u s s           c e r t a i n         i s s u e s .               T h e r e f o r e ,           t h e       a p p e l l a n t

c a n n o t       n o w     c o m p l a i n             t h a t     h e     d i d        n o t        k n o w       a b o u t       t h e       e x i s t e n c e         o f

h i s     f a t h e r ' s         n e w       w i l l       a n d     i t s       t e r m s           w h e n       i t     w a s       h e     w h o     e n d e d       a n y

c o m m u n i c a t i o n             w i t h       h i s       f a t h e r .                 A c c o r d i n g l y ,             w e     c o n c l u d e         t h a t

M r s .     H o l t       d i d       n o t       e x e r t       u n d u e       i n f l u e n c e               o n     h e r     f a t h e r         r e g a r d i n g

t h e     t e r m s       o f     h i s       w i l l .



            T h e r e f o r e ,             w e     a f f i r m       t h e       j u d g m e n t             o f       t h e     t r i a l       c o u r t       i n     i t s

e n t i r e t y .           C o s t s         a r e       a s s e s s e d         t o         t h e       a p p e l l a n t ,           a n d     t h i s     c a s e         i s

r e m a n d e d       t o       t h e       t r i a l       c o u r t .

                                                                                        1 3
                                                      P E R      C U R I U M         O R D E R

          T h e     f o r e g o i n g   o p i n i o n ,        p r e p a r e d          b y      J u d g e   D o n   T .   M c M u r r a y ,

l a t e   m e m b e r     o f   t h e   C o u r t      a n d      n o w         d e c e a s e d ,      i s   n o w   a p p r o v e d   a n d

a d o p t e d     a s   t h e   o p i n i o n   o f      t h e      C o u r t .




                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                    H e r s c h e l P . F r a n k s , J u d g e


                                                                    _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                    C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                          1 4